      Case 1-16-45018-ess            Doc 47      Filed 04/10/19        Entered 04/11/19 12:21:16




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK                             Chapter: 7

 In re:                                                   Case No.: 16-45018-ESS

 KUBILAY DURANTAS and
 YASEMIN DURANTAS,

                                   Debtors.


                              ORDER RELIEVING JAY MEYERS, ESQ.
                                AS COUNSEL FOR THE DEBTORS

          KUBILAY DURANTAS and YASEMIN DURANTAS, debtors (“Debtors”) having filed a

petition for relief under Chapter 7 of title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the

“Bankruptcy Code”) on November 4, 2016, and Jay Meyers, Esq. having been the attorney who

represented the Debtors and filed said chapter 7 petition; and on July 24, 2018, the Debtors having filed

an amended request to participate in the Court’s Loss Mitigation program with creditor Bay Ridge

Federal Credit Union (“Bay Ridge”), with respect to the property located at 110 Cannon Avenue, Staten

Island, NY 10314, and the loan ending in 0507; and on August 7, 2018, Bay Ridge having filed an

affirmation in opposition to the Loss; and, on August 8, 2018, the Court having issued a scheduling order

setting the Loss Mitigation request for hearing on September 6, 2018 at 3:00 PM; and, on August 29,

2018, the Court having issued an order adjourning the hearing on the Loss Mitigation request to October

3, 2018 at 2:30 PM on request of the Debtors; and, on October 3, 2018, the Court having held a hearing

on the Loss Mitigation request, at which the Debtors and Bay Ridge by its counsel, Sichenzia Ross

Ference LLP, by Ralph E. Preite, Esq., having appeared and were heard; and the Debtors’ counsel having

failed to appear at the October 3, 2018 hearing; and by order of the Court dated October 4, 2018, the

Court having scheduled a hearing for December 6, 2018 (“Hearing”) for the Debtors and for Debtors’

counsel Jay Meyers Esq. to show cause why Jay Meyers, Esq. should not be relieved as Debtors’ counsel

in this case; and no opposition having been interposed to the order to show cause; and a hearing having

been held before the Court on December 6, 2018; and the Debtors having appeared at the Hearing; and


                                                      1
      Case 1-16-45018-ess          Doc 47      Filed 04/10/19      Entered 04/11/19 12:21:16




Bay Ridge by its counsel, Sichenzia Ross Ference LLP, by Ralph E. Preite, Esq., having appeared at the

Hearing; and Jay Meyers Esq. , Debtors’ counsel, having appeared at the Hearing by an associate who

advised that Mr. Meyers had not been retained to represent the Debtors in connection with the loss

mitigation procedure; and, after due deliberation having been had, and good and sufficient cause

appearing therefore; it is

        ORDERED, that Jay Meyers, Esq., be, and is hereby relieved as counsel to the Debtors.




                                                                     ____________________________
 Dated: Brooklyn, New York                                                  Elizabeth S. Stong
        April 10, 2019                                               United States Bankruptcy Judge
                                                    2
